Citation Nr: 0403346	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  01-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Manchester, New Hampshire 




Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran from March 7 to 9 2001.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to June 
1976.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from June and July 2001 
determinations of the Manchester, New Hampshire VAMC, which 
denied the veteran's request for payment of the cost of 
unauthorized medical treatment she received from March 7 to 
9, 2001.  The Board most recently remanded this case back to 
the VAMC for the correction of procedural defects in August 
2003.  

Unfortunately, no action was taken on the matters addressed 
by the Board in that remand.  The US Court of Appeals for 
Veterans claims has held that a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand orders of the Board are not 
followed, the Board itself errs in failing to ensure 
compliance.  Accordingly, the Board must again remand the 
case for the correction of procedural defects previously 
identified in August 2003.


REMAND

First, the Board previously noted that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) with implementing 
regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)] was applicable to this claim, and required VA to 
notify the claimant of the information and evidence necessary 
to substantiate her claim, including "which portion of any 
such information and evidence is to be provided by which 
party."  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The second paragraph under Summary of Evidence, in the 
October 2003 Supplemental Statement of the Case does not 
satisfy the procedural notice requirement of VCAA, and the 
representative's boilerplate language in the second paragraph 
of page two of its July 2003 brief is not a waiver of VCAA 
notice requirements.  Whether there may actually be any 
additional relevant evidence available to be submitted by the 
veteran or to be collected on her behalf by the VAMC, the 
VCAA notice requirement must be satisfied.  

The VCAA notice letter must notify the veteran of the 
evidence necessary to substantiate her claim (generally 
including a discussion of the applicable regulations 
governing payment of unauthorized medical expenses, both 
under 38 U.S.C.A. § 1728 and § 1725), must offer to assist 
her in the collection of any evidence she may reasonably 
identify, and should include an actual recitation (or a copy) 
of 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (since 
these VCAA regulations have not been cited in any previous 
statement of the case).  

Second, the Board previously noted that in the decision on 
appeal, the VAMC determined that the veteran was not entitled 
to payment by VA for the cost of unauthorized private medical 
treatment under the provisions of 38 U.S.C.A. § 1728 (West 
2002).  The Board noted, however, that payment or 
reimbursement for emergency services for nonservice-connected 
disabilities in non-VA facilities might also be authorized 
under 38 U.S.C.A. § 1725 (West 2002), and that VA issued 
regulations implementing §1725 at 38 C.F.R. § 17.1000 - 1008 
(2002).  The conclusory statement citing §1725 in paragraph 
four under Summary of Evidence, in the October 2003 
Supplemental Statement of the Case, does not satisfy the VCAA 
requirement of notifying the veteran of how she might qualify 
for VA payment of her unauthorized emergency medical 
expenses, and certainly does not reflect a reasoned 
adjudication of whether she qualifies for such payment under 
that alternate theory of entitlement.  

The fact that the VAMC obtained a second medical opinion as 
to the emergent nature of the veterans private medical 
treatment in March 2001, and when her condition stabilized, 
is not a substitute for required compliance with the VCAA 
notice requirement, or consideration and adjudication of the 
veteran's claim under the alternate theory of entitlement 
governed by 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000 - 
1008.  

If, after correction of procedural defects and 
readjudication, the claim is again denied and returned to the 
Board, the veteran's claims folder must be obtained from the 
supervising Regional Office and forwarded to the Board 
together with the VAMC file.  The Board must review the 
veteran's claims folder to make independent determinations 
with respect to various issues, including military service 
requirements, and whether private unauthorized medical 
treatment was provided for service connected disability, 
among others.  

In view of the foregoing, this case is again remanded for the 
following action:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should specifically advise 
the veteran of the evidence necessary to 
substantiate her claim, as well as what 
portion of that evidence she is to 
provide and what evidence VA will attempt 
to obtain for her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  After conducting any additional 
necessary development, including any 
development necessary to determine if the 
veteran may qualify for payment of 
unauthorized private emergency medical 
expenses under 38 U.S.C.A. § 1725, the 
VAMC should again review the veteran's 
claim for payment or reimbursement for 
unauthorized private medical expenses, 
with specific consideration given to the 
provisions of 38 U.S.C.A. §§ 1725 and 
1728, and the implementing regulations.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative, should be furnished a 
supplemental statement of the case 
(SSOC), which includes an adjudication of 
the determination under 38 U.S.C.A. § 
1725, and a discussion of compliance with 
VCAA, and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  If 
the claim is denied and returned to the 
Board, the veteran's claims folder must 
be obtained from the supervising Regional 
Office and forwarded to the Board 
together with the VAMC file.   The 
veteran need take no action until 
notified by the VAMC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the AOJs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



